Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 06/24/2022 has been entered.  As directed by the amendment: claim 1 has been amended and claims 20-21 have been cancelled.  Claim 21 was previously indicated as including allowable subject matter.  Claim 1 has been amended to include all of the limitations of claim 21, as well as, claim 20 (from which claim 21 depends).  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Emile DeLuca on 07/05/2022.
The application has been amended as follows: 

6. (Currently Amended) The barbecue according to claim 1, wherein the respective one or more use positions of the first and the second spit support members includes a respective plurality of use positions, wherein the drive means comprises a controller with at least one actuator for selectively activating and deactivating operation of the drive means to control movement of the first and second spit support members thereby to selectively and/or continuously adjust their respective plurality of use positions within a range between the maximum height and a predetermined minimum height.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose the combination of features recited in independent claim 1 including “the stroke pin protrudes from a guide slot of the respective spit support member and is configured to actuate the upper stroke switch to de-energize the al least one motor when the respective spit support member is in the maximum height use position,” nor does the prior art of record suggest that one of ordinary skill in the art would be motivated to modify the combination of references in order to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761